I dissent. The trial of the action, in which defendant came into the state of New York from California to testify as a witness, was commenced on the twenty-second and ended on the twenty-fifth of June, and between these dates he was served with a summons in this action. The fact that he remained in this state until July 12th following is not material as to the regularity of service. It was either a good or void service at the moment the summons was handed to the defendant; he had the right to assume that the question presented was the validity of the service at the time it was made. Possibly, under advice of counsel that the service was void, the defendant prolonged his tarry in the state of New York to look after other business interests. The defendant had made a long trip across the continent in order to give his testimony in a pending litigation, and it was quite natural to avail himself of the opportunity to transact other business in this jurisdiction. He could not be legally served with process in this state until a reasonable time had elapsed in which to leave the jurisdiction. The plaintiff in this action, had she desired to make a valid service of the summons on the defendant, should have waited until the latter had been allowed a reasonable time to depart from the state. If the defendant had failed to avail himself of this opportunity *Page 165 
afforded him by the law to depart the jurisdiction, he could then have been validly served with the summons. The plaintiff saw fit to attempt service of a summons at a time when it could not be legally made, and should take the consequences. The irregular service of a summons prematurely served cannot be rendered valid by the mere failure of defendant to leave the state within a reasonable time after the trial.
CULLEN, Ch. J., WERNER, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur with VANN, J.; EDWARD T. BARTLETT, J., reads dissenting opinion.
Order affirmed.